 


109 HR 4280 IH: Transportation Revenue Ultimatum Enforcement ID Act of 2005
U.S. House of Representatives
2005-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4280 
IN THE HOUSE OF REPRESENTATIVES 
 
November 9, 2005 
Mrs. Myrick (for herself, Ms. Foxx, Mr. Jones of North Carolina, Mr. McHenry, and Mr. Taylor of North Carolina) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To ensure that States do not accept an individual taxpayer identification number as proof of identification or legal residence. 
 
 
1.Short TitleThis Act may be cited as the Transportation Revenue Ultimatum Enforcement ID Act of 2005.  
2.Prohibition on the acceptance of taxpayer identification number as proof of identification or legal residence 
(a)In generalNot later than 30 days after the date of enactment of this Act, a State shall not accept as proof of personal identification or legal residence an individual taxpayer identification number for the purposes of issuing a State-issued driver’s license or personal identification card. 
(b)Withholding and transfer of funds for noncomplianceIf a State fails to comply with the requirements of subsection (a) by the date specified— 
(1)the Secretary shall withhold 100 percent of the amount required to be apportioned to any State under paragraphs (1), (2) and (3) of section 104(b) of title 23, United States Code; and 
(2)transfer an amount equal to 100 percent of the funds apportioned to the State on that date under each of paragraphs (1), (3), and (4) of section 104(b) of title 23, United States Code, to the apportionment of the State under the State Criminal Alien Assistance Program under section 241(i) of the Immigration and National Act (8 U.S.C. 1231(i)). 
(c)DefinitionsFor purposes of this Act, the following definitions apply: 
(1)SecretaryThe term Secretary means the Secretary of the United States Department of Transportation. 
(2)StateThe term State means each of the 50 States, the District of Columbia, Puerto Rico, the Virgin Islands, Guam, American Samoa, the Northern Mariana Islands, the Trust Territory of the Pacific Islands, and any other territory or possession of the United States. 
(3)State authoritiesThe term State authorities means heads of State transportation agencies. 
(4)Drivers licenseThe term driver’s license means a motor vehicle operator’s license, as defined in section 30301 of title 49, United States Code. 
(5)Individual taxpayer identification numberThe term individual taxpayer identification number means an identification number as described in section 1609 of the Internal Revenue Code of 1986 (26 U.S.C.). 
 
